EXHIBIT 10.18



GCP APPLIED TECHNOLOGIES INC.
STOCK OPTION AWARD AGREEMENT
(NONQUALIFIED STOCK OPTION)


THIS STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date
as set forth on the Stock Option Award Grant Certificate pursuant to which this
Agreement is attached, is entered into by and between GCP Applied Technologies
Inc., a Delaware corporation (the “Company”), and the employee of the Company
identified on the Stock Option Award Grant Certificate pursuant to which this
Agreement is attached (the “Participant”). All capitalized terms used herein
shall have the same meaning as in the GCP Applied Technologies Inc. 2016 Stock
Incentive Plan (the “Plan”), except as otherwise expressly provided herein.
WHEREAS, the Plan provides for grants of Stock Incentives, including stock
options, each of which constitutes a right to purchase one share of Common Stock
(“Options”), upon payment of the per share Exercise Price specified on the Stock
Option Award Grant Certificate pursuant to which this Agreement is attached; and
WHEREAS, the Committee has decided to make a grant to the Participant of the
Options, to promote the best interests of the Company and its stockholders, on
the terms and conditions set forth in this Agreement, conditioned on the
Participant’s execution of this Agreement.
GRANT OF OPTION
1.1    Grant of Option. Effective as of the Grant Date, the Company grants to
the Participant the Option to purchase any part or all of an aggregate of the
number of shares of Common Stock set forth in the Stock Option Award Grant
Certificate pursuant to which this Agreement is attached, upon the terms and
conditions set forth in this Agreement and the Plan.
1.2    Exercise Price. The purchase price to be paid for each share of Common
Stock subject to the Option shall be as set forth in the Stock Option Award
Grant Certificate pursuant to which this Agreement is attached (the “Exercise
Price”).
PERIOD OF EXERCISABILITY
2.1    Commencement of Exercisability. Subject to Section 2.2 of this Agreement,
the Option shall become vested and exercisable as follows:
(a)    Subject to the Participant’s continued employment with the Company and
its affiliates, the Option shall become vested and exercisable in three equal
installments on each of the first three anniversaries of the Grant Date (each, a
“Vesting Date”).
(b)    Upon the occurrence of a Change in Control, all then-outstanding and
unvested Options shall vest in full immediately prior to the consummation
thereof, except, to the extent that another Stock Incentive meeting the
requirements of this Section 2.1(b) (any award meeting such requirements, a
“Replacement Award”) is provided to the Participant pursuant to Section 9 of the
Plan to replace such Award (any award intended to be replaced by a Replacement
Award, a “Replaced

1

--------------------------------------------------------------------------------

EXHIBIT 10.18



Award”). The requirements of a Replacement Award are as follows: the Replacement
Award (i) is of the same type as the Replaced Award and relates to publicly
traded equity securities of the Company or the entity surviving the Company
following the Change in Control; (ii) has a value equal to the value of the
Replaced Award as of the date of the Change in Control, as determined by the
Committee in its sole discretion consistent with Section 9 of the Plan; and
(iii) contains terms relating to vesting that are substantially identical to
those of the Replaced Award, and its other terms and conditions are not less
favorable to the Participant than the terms and conditions of the Replaced Award
(including the provisions that would apply in the event of a subsequent Change
in Control) as of the date of the Change in Control. Without limiting the
generality of the foregoing, a Replacement Award may take the form of a
continuation of the applicable Replaced Award if the requirements of the
preceding sentence are satisfied. If a Replacement Award is granted, the
Replaced Award shall not vest upon the Change in Control. The determination
whether the conditions of this Section 2.1(b) are satisfied shall be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.
2.2    Effect of Termination of Service on Exercisability.
(a)    No portion of the Option which has not become vested and exercisable as
of the date of the Participant’s termination of employment for any reason shall
thereafter become vested and exercisable, as further described in
Section 4.5(l).
(b)    In the event of the Participant’s resignation of employment for any
reason, the portion of the Option which has become vested and exercisable as of
the date of the Participant's termination of employment may be exercised by the
Participant for a period of forty-five (45) days as measured from the date of
the Participant’s termination of employment, as further described in Section
4.5(l).
(c)    In the event of the Participant’s termination of employment because of
death or Incapacity (or in the event the Participant dies within three (3)
months after termination of employment other than for Cause (as defined below)
or because of Incapacity), the portion of the Option which has become vested and
exercisable as of the date of the Participant’s termination of employment may be
exercised by the Participant (or by the Participant’s personal representative or
by any person empowered to do so under the deceased Participant’s will or under
the then applicable laws of descent and distribution, in the case of the
Participant’s death) for a period of three (3) years as measured from the date
of such termination of employment.
(d)    In the event of the Participant’s termination of employment by the
Company or the applicable employing Subsidiary other than for Cause (as such
term shall be defined in any employment or severance agreement between the
Participant and the Company or any Subsidiary, or any severance plan in which
the Participant participates, or as otherwise defined by the Committee or a
designee thereof) and other than for a reason that is comparable to Cause under
local law as determined by the Company or the applicable employing Subsidiary in
its sole discretion, the portion of the Option which has become vested and
exercisable as of the date of the Participant’s termination of employment may be
exercised by the Participant for a period of ninety (90) days as measured from
the date of such termination of employment.

2

--------------------------------------------------------------------------------

EXHIBIT 10.18



(e)    In the event of the Participant’s termination of employment for Cause or
for a reason that is comparable to Cause under local law as determined by the
Company or the applicable Subsidiary at its sole discretion, the Option will
expire on the date of the Participant’s termination of employment, as further
described in Section 4.5(l), and no portion of the Option may be exercised
thereafter.
(f)    Notwithstanding the above provisions, no portion of the Option may be
exercised by anyone after the expiration of seven (7) years from the Grant Date.
EXERCISE OF OPTION
3.1    Person Eligible to Exercise. During the Participant’s lifetime, only the
Participant may exercise the Option or any portion thereof. After the death of
the Participant, any exercisable portion of the Option may, prior to the time
when the Option becomes unexercisable under Section 2.2, be exercised by the
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.
3.2    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company) of all
of the following:
(a)    An exercise notice in a form specified by the Company, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Company;
(b)    The receipt by the Company of full payment of the Exercise Price for the
shares of Common Stock with respect to which the Option or portion thereof is
exercised, which may be in one or more of the forms of consideration permitted
under Section 3.3, as well as payment of any Tax-Related Items as defined in
Section 4.4;
(c)    Any other written representations as may be required in the Company’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule, or regulation.
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
3.3    Method of Payment. Payment of the Exercise Price may be by any of the
manners set forth in Section 6(a) of the Plan; provided, however, that the
Company reserves the right to restrict the available methods of payment to the
extent it determines in its sole discretion that such restriction is required to
comply with local law or desirable for the administration of the Plan, or to
otherwise modify the available methods of payment to the extent permitted under
the terms of the Plan.

3

--------------------------------------------------------------------------------

EXHIBIT 10.18



3.4    Conditions to Issuance of Stock Certificates. The shares of Common Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company. Such
shares of Common Stock shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any shares of Common Stock purchased upon
the exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:
(a)    The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;
(b)    The completion of any registration or other qualification of such shares
of Common Stock under any local, state, federal or foreign law or under rulings
or regulations of the U.S. Securities and Exchange Commission or of any other
governmental regulatory body, which the Company shall, in its absolute
discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any local, state,
federal or foreign governmental agency which the Company shall, in its absolute
discretion, determine to be necessary or advisable;
(d)    The receipt by the Company of full payment of the Exercise Price for such
shares of Common Stock and full payment of any Tax-Related Items; and
(e)    The lapse of such reasonable period of time following the exercise of the
Option as the Company may from time to time establish for reasons of
administrative convenience.
3.5    Rights as Stockholder. Until such time as the Option has been exercised
pursuant to Section 3.2 and the underlying shares of Common Stock have been
delivered to the Participant, and the Participant has become the holder of such
shares, the Participant shall have no rights as a stockholder, including,
without limitation, any right to dividends or other distributions or any right
to vote. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the shares of Common Stock are issued, except
as provided in Section 9 of the Plan.
OTHER PROVISIONS
4.1    Plan Governs. The Option is granted pursuant to the terms of the Plan,
which are incorporated herein by reference (the terms of which shall have the
same effect as if set forth herein in full, including without limitation the
terms of Section 9 of the Plan), and the Option shall, except as otherwise
expressly provided herein, be governed by the terms of the Plan. In the event of
a conflict between the provisions of this Agreement and the terms of the Plan,
the terms of the Plan shall control. The Participant hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof. Each of the Participant and the Company acknowledges that this
Agreement (together with the Plan) constitutes the entire agreement and
supersedes all other agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

4

--------------------------------------------------------------------------------

EXHIBIT 10.18



4.2    Option Not Transferable. This Option may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution or as may be permitted under the Plan.
4.3    Adjustments. The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
the Plan.
4.4    Certain Tax Matters. The Participant acknowledges that, regardless of any
action taken by the Company or the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant as a result of participation in the Plan (“Tax-Related Items”), is
and remains the Participant’s responsibility and may exceed the amount (if any)
withheld by the Company or the Employer. Prior to the relevant taxable or tax
withholding event, as applicable, the Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. Unless otherwise determined by the Committee prior to any
Vesting Date, the Company agrees that (a) the minimum tax withholding required
by law in respect of any such wages may be satisfied by the Participant
surrendering to the Company a portion of the shares of Common Stock that are
issued or transferred to the Participant upon the exercise of the Option, and
(b) the shares of Common Stock so surrendered by the Participant shall be
credited against any such withholding obligation at the Fair Market Value of
such shares of Common Stock on the date of such surrender (and the amount equal
to the Fair Market Value of such shares of Common Stock shall be remitted to the
appropriate tax authorities) (the foregoing process pursuant to which such
withholding tax obligations may be satisfied, a “Net Settlement”). If the
Committee determines not to permit the Net Settlement, the Participant expressly
acknowledges and agrees that the Participant shall be solely responsible for the
timely satisfaction, in cash, of such withholding tax obligations, and that the
Company shall be under no obligation to deliver any shares of Common Stock
otherwise due hereunder if the Participant does not timely satisfy such tax
obligations. In this regard, the Participant authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer; (ii)
withholding from proceeds of the sale of shares of Common Stock acquired upon
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or (iii) withholding in shares of Common Stock to be issued at
exercise of the Option, if permitted by the Company.
4.5    Nature of Grant. In accepting the Option, the Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;

5

--------------------------------------------------------------------------------

EXHIBIT 10.18



(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
(d)    the Participant is voluntarily participating in the Plan;
(e)    the grant of the Option and the Participant’s participation in the Plan
shall not create a right to employment or service or be interpreted as forming
an employment or service contract with the Company or any Subsidiary and shall
not interfere with the ability of the Company or any Subsidiary, as applicable,
to terminate the Participant’s employment or service relationship (if any);
(f)    the Option and any shares of Common Stock subject to the Option are not
intended to replace any pension rights or compensation;
(g)    the Option and any shares of Common Stock subject to the Option, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, holiday pay,
pension or retirement or welfare benefits or similar mandatory payments;
(h)    the future value of the shares of Common Stock subject to the Option is
unknown and cannot be predicted with certainty;
(i)    if the shares of Common Stock subject to the Option do not increase in
value, the Option will have no value;
(j)    if the Participant exercises the Option and acquires shares of Common
Stock, the value of such Common Stock may increase or decrease, even below the
Exercise Price;
(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the Participant’s termination of
employment by the Company or any Subsidiary (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or providing services or the
terms of the Participant’s employment agreement or service contract, if any) and
in consideration of the grant of the Option to which the Participant is
otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company or any Subsidiary, waives his or her ability, if
any, to bring any such claim, and releases the Company and any Subsidiary from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claims;
(l)    in the event of the Participant’s termination of employment (whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or providing services or the
terms of the Participant’s employment agreement or service contract, if any),
unless otherwise provided by this Agreement or determined by the Company the
Participant’s right to vest in the Option, if any, will terminate effective as
of the date that the

6

--------------------------------------------------------------------------------

EXHIBIT 10.18



Participant is no longer actively providing services and will not be extended by
any notice period (e.g., active service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Participant is employed or
providing services or the terms of the Participant’s employment agreement or
service contract, if any); furthermore, in the event of the Participant’s
termination of employment (whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where the Participant is employed or
providing services or the terms of the Participant’s employment agreement or
service contract, if any), the Participant’s right to exercise the Option after
termination of employment, if any, will be measured by the date that the
Participant is no longer actively providing services and will not be extended by
any notice period; the Committee shall have the exclusive discretion to
determine when the Participant is no longer actively providing services for
purposes of the Option; and
(m)    neither the Company nor any Subsidiary will be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Option or any amounts due
to the Participant pursuant to the exercise of the Option or the subsequent sale
of any shares of Common Stock acquired under the Plan.
4.6    Insider Trading Restrictions/Market Abuse Laws.  The Participant
acknowledges that he or she is subject to any applicable Company insider trading
policy. In addition, depending on his or her country of residence, the
Participant may be subject to additional insider trading restrictions and/or
market abuse laws, which may affect his or her ability to acquire or sell shares
of Common Stock or rights to shares of Common Stock (e.g., Options) under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant's
country).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy.  The Participant acknowledges that it is the
Participant’s responsibility to comply with any applicable Company insider
trading policy and any additional restrictions that may apply due to local
insider trading restrictions or market abuse laws. The Participant is advised to
speak to his or her personal legal advisor regarding any applicable local
insider trading restrictions or market abuse laws.
4.7    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
4.8    Data Privacy. The Participant hereby voluntarily consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

7

--------------------------------------------------------------------------------

EXHIBIT 10.18



The Participant understands that the Company and any Subsidiary may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
The Participant understands that Data will be transferred to E*TRADE Corporate
Financial Services, Inc. and or its affiliates or such other stock plan service
provider as may be selected by the Company in the future (the “Plan Service
Provider”), which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The Participant authorizes the Company, the Plan
Service Provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the purpose of implementing, administering and managing his or her
participation in the Plan including any requisite transfer of such Data as may
be required to a broker or other third party until which the Participant may
elect to deposit any shares of Common Stock received upon exercise of the
Option. The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of Data by contacting the
Participant’s regional human resources (“MyHR”) representative. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her MyHR representative.
Further, the Participant understands that the Participant is providing the
consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke his or her consent, the
Participant’s employment status or service with the Company and any Subsidiary
will not be adversely affected; the only consequence of refusing or withdrawing
consent is that the Company would not be able to grant options or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her MyHR representative.
4.9    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Option and the shares of Common Stock acquired
upon exercise of the Option, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
4.10    Conformity to U.S. Securities Laws. The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the U.S. Securities Act and the U.S. Exchange Act and any and
all regulations and rules promulgated by the

8

--------------------------------------------------------------------------------

EXHIBIT 10.18



U.S. Securities and Exchange Commission thereunder, and state securities laws
and regulations. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
4.11    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the post by certified mail, or its non-U.S. equivalent, with postage
and fees prepaid, addressed to Participant at his or her address shown in the
Company records, and to the Company at its principal executive office.
4.12    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board.
4.13    Language. If the Participant has received this Agreement or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
4.14    No Waiver. The Participant’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.
4.15    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 4.1, this Agreement shall be
binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.
4.16    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
4.17    No Waiver. The Participant’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.


4.18    Section 409A. Notwithstanding any other provision of the Plan and this
Agreement, and to the extent the Participant is or becomes subject to U.S.
federal income taxation, the Plan and this Agreement shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Code, in order for the Option to be exempt from Section 409A. The
Committee may, in its discretion, adopt such amendments to the Plan or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate to comply with the
exemption requirements under Section 409A.



9

--------------------------------------------------------------------------------

EXHIBIT 10.18



4.19    Governing Law; Captions. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without regard to the principles of conflicts of law thereof. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect.


4.20    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


4.21    Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. The parties hereto confirm that any
facsimile copy of another party’s executed counterpart of this Agreement (or its
signature page thereof) shall be deemed to be an executed original thereof.


*    *    *    *    *    *
Accepted and agreed by the Participant as of the date acknowledged through
E*Trade.



10